Citation Nr: 1000094	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-06 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for service connected chronic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
August 1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

The medical evidence shows that the Veteran's chronic 
bronchitis is manifest by mild symptoms consisting of a 
chronic cough, dyspnea on extreme exertion only, and 
pertinent pulmonary function testing values no worse than an 
FEV-1 of 95 percent predicted, an FEV-1/FVC of 78.3 percent 
predicted, and a DLCO of 75 percent predicted.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
bronchitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.97, Code 
6600 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a March 2006 letter.  This letter 
informed the Veteran of the types of evidence not of record 
needed to substantiate his claims and the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.  In addition, in August 2006, the RO sent 
the Veteran a letter that informed him how the disability 
ratings and effective dates are assigned, as required by 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  The RO 
sent the Veteran a SSOC in February 2007.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
medical examination results, and statements of the Veteran 
and his representatives have been associated with the record.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Diagnostic Code 6600 provides ratings for chronic bronchitis.  
Forced Expiratory Volume in one second (FEV-1) of 71- to 80-
percent predicted value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 
71 to 80 percent, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 
66- to 80-percent predicted, is rated 10 percent disabling.  
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56- to 65-percent predicted, is 
rated 30 percent disabling.  FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit), is rated 60 percent disabling.  FEV-1 less than 40 
percent of predicted value, or; FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy, is rated 100 
percent disabling.  38 C.F.R. § 4.97. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Analysis

In an August 1970 rating decision, service connection was 
granted for chronic bronchitis, evaluated as 10 percent 
disabling, effective May 18, 1970.  In December 2005, the 
Veteran filed a claim for an increased rating.

VA treatment records from January 2005 to January 2006 show 
treatment for several conditions.  These records do not 
contain pulmonary function test results.  They do contain 
complaints of hemoptysis, which were ultimately attributed to 
his gums, and a small area of pleural thickening in his 
lungs, which was not associated with his chronic bronchitis. 
The Veteran's statements contained in his claim, his NOD, and 
his VA Form 9 so not address his symptoms.

The Veteran underwent a VA medical examination in March 2007 
in conjunction with this claim.  At that time he complained 
that he did not have the wind he used to and needed help 
dragging a deer more than a quarter mile.  He reported no 
problems with stairs, no dyspnea on exertion unless extreme 
exertion, no fever, no chills, no swears, and no triggers for 
cough.  He had never been admitted for breathing problems.  
He did have a cough, which he reported had been consistent 
since July 1968.  The examiner ordered a CT scan to rule out 
bronchiectasis and a pulmonary function test to evaluate lung 
function and degree of disability.  The results of these were 
included in VA records from April 2007.  These results show 
the Veteran's Forced Expiratory Volume in one second (FEV-1) 
was 95 percent, the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) was 78.3, and 
Diffusion Capacity of the Lung for Carbon Monoxide (DLCO) was 
75 percent.  These findings warrant a 10 percent evaluation 
under DC 6600.  38 C.F.R. § 4.97.  In order to qualify for 
the next higher evaluation of 30 percent, the evidence would 
have to show the Veteran's FEV-1 was 56- to 70-percent 
predicted, his FEV-1/FVC was 56 to 70 percent, or his DLCO 
(SB) was 56- to 65-percent predicted.  Therefore, the Board 
concludes that the criteria are not met for a rating greater 
than 10 percent for the Veteran's chronic bronchitis.

In reaching this decision, the Board has considered 38 C.F.R. 
§ 3.321(b)(1).  In this case, the record does not reflect 
that the service-connected disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards used to 
evaluate the disability.  In the absence of such factors, the 
Board finds that the requirements for referral of the case 
for evaluation for an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.

For all the foregoing reasons, the claim for an increased 
rating for chronic bronchitis must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to an increased evaluation in excess of 10 
percent for service connected chronic bronchitis is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


